DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 07/07/2021. Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/07/2021 has been entered.
 
Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2, 6-11, and 15-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kannan et al. (U.S. Pat. App. Pub. No. 2016/0225370, hereinafter Kannan) in view of Cheyer et al. (U.S. Pat. App. Pub. No. 2013/0111487, hereinafter Cheyer).

As to independent claim 1, Kannan teaches:
A computing system comprising (Figure 1, computing environment 900):
a processor (Figure 1, central processing unit 910); and
memory storing instructions that, when executed by the processor, cause the processor to perform acts comprising (Figure 1, memory 920, 925):
accessing a skill programmed in a first format of a first personal assistant service from a first data file (Figure 1, digital personal assistant (DPA) 110, agent definition structure 114, end-user labeling tool (EULT) 118. Paragraph 17, the 
determining, based on the first data file, an intent of the skill programmed in the first format, wherein the intent specifies an action performed by the first personal assistant service for fulfilling a natural language request of an end-user, wherein the intent includes a slot, wherein a value that is inserted into the slot is based upon the natural language request of the end-user, wherein the action is performed by the first personal assistant service based upon the value inserted into the slot (Paragraph 17, the agent definition specification may specify domain information, intent information, slot information, state information, expected user utterances (or voice commands). Paragraph 5, at least one intent is associated with at least one action used to perform at least one function of a category of functions for the domain. When included in the user selection, the at least one slot indicates a value used for performing the at least one action. Paragraph 5, natural language processing is performed using the digital voice input to determine a user voice request. Paragraph 26, the term “slot” may be used to indicate specific value or a set of values used for 
determining, based on the first data file, a type of the slot, wherein the type specifies a set of potential values for the slot (Paragraph 26, the term “slot” may be used to indicate specific value or a set of values used for completing a specific action for a given domain-intent pair. A slot may be associated to one or more intents and may be explicitly provided (i.e., annotated) in the XML schema template)….
Kannan does not appear to expressly teach storing, in a second data file, the intent and the type of the slot of the skill in a second format of a second personal assistant service; and mapping the intent and the type of the slot of the skill in the second format of the second personal assistant service to a list of utterances uttered by users to invoke performance of the skill, wherein the second personal assistant service performs the skill when provided with an utterance subsequent to the mapping being performed.
Cheyer teaches storing, in a second data file, the intent and the type of the slot of the skill in a second format of a second personal assistant service (Figure 1, task flow models 1086. Paragraph 467, task parameters. Paragraph 542, declarative, qualitative metadata, the task, the task parameters, and other information available from the runtime environment); and mapping the intent and the type of the slot of the skill in the second format of the second personal assistant service to a list of utterances uttered by users to invoke performance of the skill, wherein the second personal assistant service performs the skill when provided with an utterance subsequent to the mapping being performed (Paragraph 590, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the first personal assistant of Kannan to include the intelligent automated assistant of Cheyer to alleviate the burdensomeness and frustration with multiple interfaces and provide users with a consistent interface that does not overwhelm users and allows them to make effective use of the technology regardless of the underlying resources that the interface effectuates (see Cheyer at paragraphs 4-6).

As to dependent claim 2, Kannan further teaches the list of utterances were used to train the skill in the first personal assistant service (Paragraph 28, a given user utterance can train multiple classifiers—some for the positives case and others for the negative case. As an example, a user utterance (or a voice/text command) “message Rob I'm running late” could be used to train a “messaging” classifier as a positive training set, and the “email” classifier as a negative training set. A classifier can be associated with one or more parts of labelled data (e.g., the user utterance, domain, intent, and/or slot)).

As to dependent claim 6, Kannan further teaches the intent is structured according to an intent schema of the first format (Paragraph 5, extensible markup language (XML) schema definition. Paragraph 26, one or more intents and may be explicitly provided (i.e., annotated) in the XML schema template).

As to dependent claim 7, Kannan further teaches the first personal assistant service has access to first information about a user (Paragraph 50, user profile).
Kannan does not appear to expressly teach the second personal assistant service has access to second information about the user.
Cheyer teaches the second personal assistant service has access to second information about the user (Paragraph 563, user profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the first personal assistant of Kannan to include the intelligent automated assistant of Cheyer to alleviate the burdensomeness and frustration with multiple interfaces and provide users with a consistent interface that does not overwhelm users and allows them to make effective use of the technology regardless of the underlying resources that the interface effectuates (see Cheyer at paragraphs 4-6).

As to dependent claim 8, Kannan further teaches accessing the skill comprises importing a plurality of fields associated with the skill (Figure 1, digital personal assistant (DPA) 110, agent definition structure 114, end-user labeling tool (EULT) 118. Paragraph 17, the agent definition specification may specify domain information, intent information, slot information, state information, expected user utterances (or voice commands). Paragraph 26, A slot may be associated to one or more intents and may be explicitly provided (i.e., annotated) in the XML schema).

As to dependent claim 9, Kannan further teaches the plurality of fields comprises one or more of a name of the skill, a description of the skill, a URI (uniform resource indicator) associated with the skill, or authentication information associated with the skill (Paragraph 25, the term “intent” may be used to 

As to independent claim 10, Kannan teaches:
A non-transitory computer readable storage medium comprising instructions that, when executed by a processor of a computing system, cause the processor to perform acts comprising (Figure 9, tangible storage 940):
accessing a skill programmed in a first format of a first personal assistant service from a first data file (Figure 1, digital personal assistant (DPA) 110, agent definition structure 114, end-user labeling tool (EULT) 118. Paragraph 17, the agent definition specification may specify domain information, intent information, slot information, state information, expected user utterances (or voice commands). Paragraph 33, the agent definition structure 114 can define one or more agents of the DPA 110 and can specify tasks or commands (e.g., voice commands) supported by the DPA 110 and/or the third-party voice-enabled applications 108 along with associated voice command variations and voice command examples. In some implementations, the agent definition structure 114 is implemented in an XML format. Paragraph 34, the agent definition structure 114 can be provided);
determining, based on the first data file, an intent of the skill programmed in the first format, wherein the intent specifies an action performed by the first personal assistant 
determining, based on the first data file, a type of the slot, wherein the type specifies a set of potential values for the slot (Paragraph 26, the term “slot” may be used to indicate specific value or a set of values used for completing a specific action for a given domain-intent pair. A slot may be associated to one or more intents and may be explicitly provided (i.e., annotated) in the XML schema template)….
Kannan does not appear to expressly teach storing, in a second data file, the intent and the type of the slot of the skill in a second format of a second personal assistant service; and mapping the intent and the type of the slot of the skill in the second format of the second personal assistant service to a list of utterances uttered by users to invoke performance of the skill, wherein the second personal assistant 
Cheyer teaches storing, in a second data file, the intent and the type of the slot of the skill in a second format of a second personal assistant service (Figure 1, task flow models 1086. Paragraph 467, task parameters. Paragraph 542, declarative, qualitative metadata, the task, the task parameters, and other information available from the runtime environment); and mapping the intent and the type of the slot of the skill in the second format of the second personal assistant service to a list of utterances uttered by users to invoke performance of the skill, wherein the second personal assistant service performs the skill when provided with an utterance subsequent to the mapping being performed (Paragraph 590, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate speech interpretations 712. Paragraph 552, the current task parameters from request representation 390 are transformed into a form that may be used by at least one service. Parameters to services, which may be offered as APIs or databases, may differ from the data representation used in task requests, and also from at least one other. Accordingly, the objective of step 452 is to map at least one task parameter in the one or more corresponding formats and values in at least one service being called).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the first personal assistant of Kannan to include the intelligent automated assistant of Cheyer to alleviate the burdensomeness and frustration with multiple interfaces and provide users with a consistent interface that does not overwhelm users and allows them to make effective use of the technology regardless of the underlying resources that the interface effectuates (see Cheyer at paragraphs 4-6).

claim 11, Kannan further teaches the list of utterances were used to train the skill in the first personal assistant service (Paragraph 28, a given user utterance can train multiple classifiers—some for the positives case and others for the negative case. As an example, a user utterance (or a voice/text command) “message Rob I'm running late” could be used to train a “messaging” classifier as a positive training set, and the “email” classifier as a negative training set. A classifier can be associated with one or more parts of labelled data (e.g., the user utterance, domain, intent, and/or slot)).

As to dependent claim 15, Kannan further teaches the intent is structured according to an intent schema of the first format (Paragraph 5, extensible markup language (XML) schema definition. Paragraph 26, one or more intents and may be explicitly provided (i.e., annotated) in the XML schema template).

As to dependent claim 16, Kannan further teaches the first personal assistant service has access to first information about a user (Paragraph 50, user profile).
Kannan does not appear to expressly teach the second personal assistant service has access to second information about the user.
Cheyer teaches the second personal assistant service has access to second information about the user (Paragraph 563, user profile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the first personal assistant of Kannan to include the intelligent automated assistant of Cheyer to alleviate the burdensomeness and frustration with multiple interfaces and provide users with a consistent interface that does not overwhelm users and allows them 

As to dependent claim 17, Kannan further teaches accessing the skill comprises importing a plurality of fields associated with the skill (Figure 1, digital personal assistant (DPA) 110, agent definition structure 114, end-user labeling tool (EULT) 118. Paragraph 17, the agent definition specification may specify domain information, intent information, slot information, state information, expected user utterances (or voice commands). Paragraph 26, A slot may be associated to one or more intents and may be explicitly provided (i.e., annotated) in the XML schema).

As to dependent claim 18, Kannan further teaches the plurality of fields comprises one or more of a name of the skill, a description of the skill, a URI (uniform resource indicator) associated with the skill, or authentication information associated with the skill (Paragraph 25, the term “intent” may be used to indicate at least one action used to perform at least one function of the category of functions for an identified domain. For example, “set an alarm” intent may be used for an alarm domain. Paragraph 33, the agent definition structure 114 can identify voice-enabled applications available remotely from an app store 146 and/or voice-enabled services available remotely from a web service 148 (e.g., by accessing a scheme definition available from the remote server computers 140 that defines the capabilities for the remote applications and/or the remote services)).

As to independent claim 19, Kannan teaches:
A method executed by a processor of a computing system, the method comprising (Abstract. Paragraph 19):
accessing a skill programmed in a first format offer a first personal assistant service from a first data file (Figure 1, digital personal assistant (DPA) 110, agent definition structure 114, end-user labeling tool (EULT) 118. Paragraph 17, the agent definition specification may specify domain information, intent information, slot information, state information, expected user utterances (or voice commands). Paragraph 33, the agent definition structure 114 can define one or more agents of the DPA 110 and can specify tasks or commands (e.g., voice commands) supported by the DPA 110 and/or the third-party voice-enabled applications 108 along with associated voice command variations and voice command examples. In some implementations, the agent definition structure 114 is implemented in an XML format. Paragraph 34, the agent definition structure 114 can be provided);
determining, based on the first data file, an intent of the skill programmed in the first format, wherein the intent specifies an action performed by the first personal assistant service for fulfilling a natural language request of an end-user, wherein the intent includes a slot, wherein a value that is inserted into the slot is based upon the natural language request of the end-user, wherein the action is performed by the first personal assistant service based upon the value inserted into the slot (Paragraph 17, the agent definition specification may specify domain information, intent information, slot information, state information, expected user utterances (or voice commands). Paragraph 5, at least one intent is associated with at least one action used to perform at least one function of a category of functions for the domain. When included in the user selection, the at least one slot indicates a value used for performing the at least one action. Paragraph 5, natural language processing is performed using the digital voice input to determine a user voice request. Paragraph 26, the term “slot” may be used to 
determining, based on the first data file, a type of the slot, wherein the type specifies a set of potential values for the slot (Paragraph 26, the term “slot” may be used to indicate specific value or a set of values used for completing a specific action for a given domain-intent pair. A slot may be associated to one or more intents and may be explicitly provided (i.e., annotated) in the XML schema template)….
Kannan does not appear to expressly teach storing, in a second data file, the intent and the type of the slot of the skill in a second format of a second personal assistant service; and mapping the intent and the type of the slot of the skill in the second format of the second personal assistant service to a list of utterances uttered by users to invoke performance of the skill, wherein the second personal assistant service performs the skill when provided with an utterance subsequent to the mapping being performed.
Cheyer teaches storing, in a second data file, the intent and the type of the slot of the skill in a second format of a second personal assistant service (Figure 1, task flow models 1086. Paragraph 467, task parameters. Paragraph 542, declarative, qualitative metadata, the task, the task parameters, and other information available from the runtime environment); and mapping the intent and the type of the slot of the skill in the second format of the second personal assistant service to a list of utterances uttered by users to invoke performance of the skill, wherein the second personal assistant service performs the skill when provided with an utterance subsequent to the mapping being performed (Paragraph 590, a speech input utterance is obtained and a speech-to-text component (such as component described in connection with FIG. 22) interprets the speech to produce a set of candidate speech interpretations 712. Paragraph 552, the current task parameters from request representation 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the first personal assistant of Kannan to include the intelligent automated assistant of Cheyer to alleviate the burdensomeness and frustration with multiple interfaces and provide users with a consistent interface that does not overwhelm users and allows them to make effective use of the technology regardless of the underlying resources that the interface effectuates (see Cheyer at paragraphs 4-6).

As to dependent claim 20, Kannan further teaches the list of utterances were used to train the skill in the first personal assistant service (Paragraph 28, a given user utterance can train multiple classifiers—some for the positives case and others for the negative case. As an example, a user utterance (or a voice/text command) “message Rob I'm running late” could be used to train a “messaging” classifier as a positive training set, and the “email” classifier as a negative training set. A classifier can be associated with one or more parts of labelled data (e.g., the user utterance, domain, intent, and/or slot)).


Claims 3 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Kannan in view of Cheyer and Beit-Aharon (U.S. Pat. App. Pub. No. 2015/0160934, hereinafter Beit-Aharon).

claim 3, the rejection of claim 1 is incorporated.
Kannan as modified by Cheyer does not appear to expressly teach the first format is associated with a first technique for operating on input and the second format is associated with a second technique for operating on the input.
Beit-Aharon teaches the first format is associated with a first technique for operating on input and the second format is associated with a second technique for operating on the input (Paragraph 52, a translation module 120 accepts a first software specification 122 in one or more procedural programming languages as input and processes the software specification 122 to generate a composite dataflow graph representation 332 of the first software specification 122 in a dataflow based programming language).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the personal assistant translation techniques of Kannan as modified by Cheyer to include the translation techniques of Beit-Aharon to allow for updates and maintenance by translating code into a modern platform (see Beit-Aharon at paragraphs 4 and 5).

As to dependent claim 12, the rejection of claim 10 is incorporated.
Kannan as modified by Cheyer does not appear to expressly teach the first format is associated with a first technique for operating on input and the second format is associated with a second technique for operating on the input.
Beit-Aharon teaches the first format is associated with a first technique for operating on input and the second format is associated with a second technique for operating on the input (Paragraph 52, a translation module 120 accepts a first software specification 122 in one or more procedural programming languages as input and processes the software specification 122 to generate a composite 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the personal assistant translation techniques of Kannan as modified by Cheyer to include the translation techniques of Beit-Aharon to allow for updates and maintenance by translating code into a modern platform (see Beit-Aharon at paragraphs 4 and 5).

Claims 4, 5, 13, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Kannan in view of Cheyer and McTear et al. (McTear, Michael, Zoraida Callejas, and David Griol. "Implementing spoken language understanding." In The Conversational Interface, pp. 187-208. Springer, Cham, 2016, hereinafter McTear).

As to dependent claim 4, the rejection of claim 1 is incorporated.
Kannan as modified by Cheyer does not appear to expressly teach the second personal assistant service processes natural language using LUIS (Language Understanding Intelligent Service).
McTear teaches the second personal assistant service processes natural language using LUIS (Language Understanding Intelligent Service) (Page 204, section 9.8.1.2 amazon alexa, JSON structure. Page 206, Stanford CoreNLP, several languages are supported such as JSON. Page 205, section 9.8.1.3 Microsoft language understanding intelligent service (LUIS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the personal assistant translation techniques of Kannan as modified by Cheyer to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

claim 5, Kannan as modified by Cheyer does not appear to expressly teach the skill is mapped to a single LUIS model.
McTear teaches the skill is mapped to a single LUIS model (Page 205, section 9.8.1.3 Microsoft language understanding intelligent service (LUIS). LUIS enables developers to apply machine learning techniques to use preexisting models).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the personal assistant translation techniques of Kannan as modified by Cheyer to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

As to dependent claim 13, the rejection of claim 10 is incorporated.
Kannan as modified by Cheyer does not appear to expressly teach the second personal assistant service processes natural language using LUIS (Language Understanding Intelligent Service).
McTear teaches the second personal assistant service processes natural language using LUIS (Language Understanding Intelligent Service) (Page 204, section 9.8.1.2 amazon Alexa, JSON structure. Page 206, Stanford CoreNLP, several languages are supported such as JSON. Page 205, section 9.8.1.3 Microsoft language understanding intelligent service (LUIS)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the personal assistant translation techniques of Kannan as modified by Cheyer to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

As to dependent claim 14, Kannan as modified by Cheyer does not appear to expressly teach the skill is mapped to a single LUIS model.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the personal assistant translation techniques of Kannan as modified by Cheyer to include the spoken language understanding techniques of McTear to support various tasks in spoken language (see McTear at abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRG/Examiner, Art Unit 2123

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123